Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Soyland et al (US 11/313,184).
Soyland et al (US 11/313,184)
As concerns claim 1, Soyland discloses a robot (14) for conducting a subterranean operation, the robot comprising: 
a main body coupled to a rig and comprising a housing (Figure 13); 
a first clamping system (Figures 11 and 13, elements 1 and 26 respectively);
a controlled atmosphere volume disposed within at least one of the housing, the first clamping system, and a combination thereof (Column 4, Lines 26-47; claim 16); and 
an electrical component disposed within the controlled atmosphere volume (Column 4, Lines 26-47).  
As concern claim 2, Soyland discloses the robot of claim 1, wherein the controlled atmosphere volume comprises an EX-certified volume (Column 4, Lines 26-47) disposed in the first clamping system, and wherein the electrical component is disposed within the EX-certified volume. 
As concerns claim 3, Soyland discloses the robot of claim 2, wherein the first clamping system comprises a clamp actuator (306, 310, 314), and 
wherein the clamp actuator comprising an electric motor (308, 312, 316) disposed in the EX-certified volume.  
As concerns claim 13, Soyland discloses the robot of claim 1, wherein the electrical component comprises an electronic controller (25) that controls a function of the robot.  
As concerns claim 14, Soyland discloses the robot of claim 1, further comprising a motor disposed within the controlled atmosphere volume.  (Column 4, Lines 26-47)
As concerns claim 15, Soyland discloses the robot of claim 1, wherein the controlled atmosphere volume contains an EX Zone 1 compliant device according to an ATEX certification, an IECEx certification, or a combination thereof.  (Column 4, Lines 26-47)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Soyland alone.
As concerns claim 4, Soyland discloses the robot of claim 3, wherein the clamp actuator includes a feedback control of the clamp actuator. (Column 7, Lines 57 to 65)
Soyland fails to specify the timing of the feedback control.  
The Examiner takes Official Notice that it is old and well known in the art to use specific feedback control reflective of the time constraints of an operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a feedback control using any variation of split-second measurment, including decisecond, centisecond and millisecond for the expected benefit of using known time measurements to determine feedback over time.
Thus, one of ordinary skill in the art would have recognized that using split second feedback including decisecond, centisecond and millisecond feedback would have provided predictable results and a reasonable expectation of success. 
Therefore it would have been obvious to modify Soyland as taught by Official Notice to obtain the invention as specified in the claim. 
As concerns claim 5, Soyland discloses the robot of claim 4, wherein the first clamping system comprises a torque wrench system, and wherein the torque wrench system is adapted to clamp onto a tubular member at a predetermined clamping pressure (Column 7, Lines 7-8) and rotate the tubular member at a predetermined torque and speed.  (Column 6, Line 15 to Column 7, Line 10)
As concerns claim 6, Soyland discloses the robot of claim 5, wherein the torque wrench system further comprises a die (4) coupled to the clamp actuator, and wherein the die is configured to engage a tubular when the clamp actuator is extended toward the tubular. (Column 8, Lines 35-50)

Claims 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soyland in view of Halse (WO 2005/056975).
As concerns claim 11, Soyland discloses the robot of claim 3, however fails to specify further comprising a second clamping system or tong elevation system.
Halse (WO/2005/056975) however teaches a system further comprising a second clamping system (4); and 
a tong elevation system comprising a first winch system and a second winch system (not shown, for use with attachment points 60), wherein the first winch system controls a vertical position of the first clamping system, and the second winch system controls a vertical position of the second clamping system.  
Therefore it would have been obvious to modify Soyland as taught by Halse to obtain the invention as specified in the claim. 
As concerns claim 16, Soyland discloses a method of conducting a subterranean operation, the method comprising: 
positioning a tubular string within a vertical opening through an iron roughneck, the iron roughneck comprising a first clamping system with a first EX certified volume contained therein wherein a first electrical component is disposed within the first EX certified volume. (Figures 11 and 13, Column 4, Lines 26-47)
Soyland fails to specify a second clamping system with a second EX certified volume contained therein, wherein a second electrical component is disposed within the second EX certified volume, or further controlling at least a portion of the iron roughneck, via at least one of the first electrical component and the second electric component, thereby vertically adjusting the first clamping system to a vertical position that is aligned to a first tool joint of the tubular string and actuating the first clamping system to engage the first tool joint.  
Halse (WO 2005/056975) teaches a system comprising a second clamping system (4) as well as the step of further controlling at least a portion of the iron roughneck, thereby vertically adjusting the first clamping system to a vertical position that is aligned to a first tool joint of the tubular string and actuating the first clamping system to engage the first tool joint.  
(Vertically adjusting is accomplished via winches not shown, lugs 60 and element 10. Incorporating an electronic component housed thereon is considered within the level of skill of one of ordinary skill in the art.)
Therefore it would have been obvious to modify Soyland as taught by Halse to obtain the invention as specified in the claim 16. 
As concerns claim 17, Soyland discloses the method of claim 16, however fails to specify further comprising purging the first EX certified volume by flowing a gas through the first EX certified volume at a predetermined flow rate.  (Soyland provides oil within the encapsulated chamber.)
The Examiner takes Official Notice that provision of oil or gas or any other non-flammable element is old and well-known in the art for safety purposes.
Additionally, these parameters are typically dictated by widely-known industry safety standards according to the intended jurisdiction within which the equipment will be deployed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the purging of the EX certified volume by flowing a gas for the expected benefit of meeting the required standards using commonly accepted and known techniques.
Thus, one of ordinary skill in the art would have recognized that using gas to purge said volume would have provided predictable results and a reasonable expectation of success 
Therefore it would have been obvious to modify Soyland as taught by Official Notice to obtain the invention as specified in the claim. 
As concerns claim 18, the combination discloses the method of claim 17, further comprising controlling at least a portion of the iron roughneck, via at least one of the first electrical component and the second electric component, thereby vertically adjusting the second clamping system to a vertical position that is aligned to a second tool joint of the tubular string and actuating the second clamping system to engage the second tool joint.  
(Incorporating an electronic component housed thereon is considered within the level of skill of one of ordinary skill in the art.)
19. The method of claim 18, further comprising rotating the second clamping system relative to the first clamping system to apply a predetermined torque to the tubular string.  


Allowable Subject Matter
Claims 7-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679